Name: Decision of the EEA Joint Committee No 23/98 of 31 March 1998 amending Annex VI (Social security) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  labour market;  social protection;  executive power and public service;  documentation
 Date Published: 1998-11-19

 19.11.1998 EN Official Journal of the European Communities L 310/3 DECISION OF THE EEA JOINT COMMITTEE No 23/98 of 31 March 1998 amending Annex VI (Social security) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex VI to the Agreement was amended by Decision of the EEA Joint Committee No 82/97 of 12 November 1997 (1); Whereas Decision No 158 of 27 November 1995 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 201 to E 215) (2), adopted by the Administrative Commission of the European Communities on Social Security for Migrant Workers, is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 3.23 (Decision No 130) in Annex VI to the Agreement:  396 D 0732: Decision No 158 of 27 November 1995 (E 201 to E 215) (OJ L 336, 27.12.1996, p. 1). Article 2 The texts of Decision No 158 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 April 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 31 March 1998. For the EEA Joint Committee The President F. BARBASO (1) OJ L 134, 7.5.1998, p. 11. (2) OJ L 336, 27.12.1996, p. 1.